Citation Nr: 0908187	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  08-15 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease at L3-S1.

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel 


INTRODUCTION

The appellant served in the Ohio Army National Guard from 
November 1993 to June 2005.  She had verified active duty 
from July 1995 to September 1995, from August 1996 to 
September 1997, from March 2003 to May 2003, and from January 
2004 to March 2005.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied the benefits sought on 
appeal.  The appellant appealed that decision to BVA, and the 
case was referred to the Board for appellate review.

A hearing was held on August 14, 2008, in Pittsburgh, 
Pennsylvania, before the Kathleen K. Gallagher, a Veterans 
Law Judge, who was designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is 
rendering the determination in this case.  A transcript of 
the hearing testimony is in the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for Remand:  To obtain the appellant's complete 
service personnel records, to verify her in-service 
stressors, and to obtain a medical opinion.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2008).  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

Service connection for post-traumatic stress disorder (PTSD) 
requires medical evidence establishing a diagnosis of the 
disorder, credible supporting evidence that the claimed in-
service stressors actually occurred, and a link, established 
by medical evidence, between the current symptomatology and 
the claimed in-service stressors. 38 C.F.R. § 3.304(f) 
(2008).

With regard to the second PTSD element, that of an in-service 
stressor, the evidence necessary to establish that the 
claimed stressor actually varies depending on whether it can 
be determined that the veteran "engaged in combat with the 
enemy." 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
3.304(d) (2008).  If it is determined through military 
citation or other supportive evidence that a veteran engaged 
in combat with the enemy, and the claimed stressors are 
related to combat, the veteran's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence as 
to their actual occurrence and no further development or 
corroborative evidence will be necessary. 38 C.F.R. § 
3.304(f) (2008).

The Board acknowledges that the RO did request the 
appellant's service personnel records and that some records 
were provided.  However, it appears that the provided records 
were incomplete.  In this regard, the Board notes that the 
appellant's DA Form 20 is not associated with the claims 
file.  The available records also do not provide the dates of 
each period of active duty for training and inactive duty for 
training.  Following her completion of the initial active 
duty for training, the appellant -- assuming that this was 
typical National Guard service -- would have been required to 
perform periods of active duty for training roughly two weeks 
per year, usually performed sometime in the summer months. 
The VA Adjudication Procedure Manual indicates that Army 
National Guard records are generally located at the 
appropriate State Adjutant Generals Office. Further, if the 
Adjutant Generals Office does not have the service records, 
the documents may be located within the appellant's unit, the 
National Personnel Records Center (NPRC), and /or the Records 
Management Center (RMC), or the state's Transition Assistance 
Advisor (TAA).  The VA Adjudication Procedure Manual also 
notes that the records may not be where they are supposed to 
be because of delays in forwarding records from one point to 
another.  It is also possible that the records might never 
have left the separation center or treating facility or that 
the records might be in the veteran's possession. See VA 
Adjudication Procedure Manual, M21-1MR, Part III, Subpart 
iii.  Thus, the Board notes that the requests for the 
appellant's service personnel records may have been 
unsuccessful due to the delay of records migration between 
the Army, the State Adjutant Generals Office, RMC, the TAA, 
and NPRC.  Therefore, the RO should make an additional 
attempt to obtain and associate with the claims file the 
appellant's complete service personnel records.

The Board also observes that the appellant has reported 
having numerous in-service stressors, including being 
subjected to sniper fire and mortar attacks.  In particular, 
she submitted a statement dated in June 2007 in which she 
indicated that she was serving with 1486th Transportation 
Company with a convoy to the Baghdad International Airport in 
April 2004.  She stated that the convoy was attacked with 
mortars and small arms fire while on approach to the back 
entrance of the airport.  She also identified several 
individuals who were injured during that attack.  The 
appellant further indicated that there was another mortar 
attack in April 2004 that hit the chow hall and convoy.  She 
reported two other attacks at the time of the April 2007 VA 
examination.  In addition, the Board notes that the 
appellant's service treatment records document her as having 
been seen for a mental health interview in June 2004 in which 
she reported having several emotional outbursts within the 
previous few months.  However, no attempt was made by VA to 
corroborate these stressors identified by the appellant, and 
the April 2007 VA examiner found her description of the 
stressors to be inconsistent with previous accounts.  
Therefore, the appellant should be requested to provide any 
additional details necessary to corroborate her claims, and 
the RO should then attempt to verify these claimed in-service 
stressors.

In addition, the Board observes that the appellant has not 
been afforded a VA examination in connection with her claim 
for service connection for degenerative disc disease at L3-
S1.  Her service treatment records document numerous 
complaints regarding the appellant's back.  In particular, 
she sought treatment in January 1997 with complaints of back 
pain during the previous five days after a long bus ride.  
She returned with complaints of back pain in March 1997.  The 
appellant later reported having a medical history of 
"recurrent back pain or any back injury" in March 2002.  It 
was also noted that she had a history of an injury to the 
coccyx.  In March 2003, the appellant was seen for chronic 
low back pain, and she was placed on a permanent profile for 
degenerative disc disease, low back pain, and coccydynia.  It 
was later noted in April 2003 that she had a five year 
history of low back pain, and a May 2003 examination 
documented complaints of severe, limiting sciatica due to 
degenerative disc disease.  The appellant once again reported 
a medical history of "recurrent back pain or any back 
injury" in January 2004, and a permanent profile was 
continued for degenerative disc disease, low back pain, and 
coccydynia.  In September 2004, she further complained of 
back pain, and it was noted in January 2005 that she had 
sporadic back pain. 

 The available service personnel records do document the 
appellant as having been on active duty from July 1995 to 
September 1995, from August 1996 to September 1997, from 
March 2003 to May 2003, and from January 2004 to March 2005.  
Thus, the vast majority of her complaints, treatment, and 
diagnoses were during periods of active duty service, 
including her initial complaints in 1997.  The Board also 
notes that the appellant is service-connected for 
coccygodynia.

Nevertheless, the evidence of record does not include a 
medical opinion based on a complete review of the claims file 
addressing whether the appellant currently has degenerative 
disc disease at L3-S1 that is related to her military 
service.  Therefore, the Board finds that a VA examination 
and medical opinion are necessary for determining the nature 
and etiology of any degenerative disc disease at L3-S1 that 
may be present.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should contact the Ohio 
Adjutant General's Office, the National 
Personnel Records Center (NPRC), the 
Army Reserve Personnel Center, Records 
Management Center (RMC), the 
appellant's unit, and any other 
appropriate location, to request the 
complete service personnel records of 
the appellant. The RO should also 
request verification of the dates for 
each period of active duty for training 
and inactive duty for training that the 
appellant attended.  The search should 
be conducted using the appellant's 
current and former last names.

As set forth in 38 U.S.C.A. § 
5103A(b)(3) and 38 C.F.R. § 
3.159(c)(2), the RO/AMC should continue 
efforts to locate such records until it 
is reasonably certain that such records 
do not exist or that further efforts to 
obtain those records would be futile.  
The appellant should be notified of any 
action to be taken.

2.  The RO should contact the appellant 
and offer her the opportunity to 
provide any additional information she 
can remember regarding her claimed 
stressors as well as inform her of the 
importance of providing as much detail 
as possible.  The appellant should be 
asked to provide specific details of 
the claimed stressful events during 
service, such as the locations, dates, 
and identifying information concerning 
any other individuals involved in the 
events, including their ranks, units of 
assignments, or any other identifying 
details.

3.  With this information as well as 
the information previously provided, 
the RO should review the file and 
prepare a summary of all the claimed 
stressors.  This summary must be 
prepared whether or not the appellant 
provides an additional statement, as 
requested above.  

This summary, a copy of the appellant's 
DD 214s, and all associated service 
documents should be sent to the U.S. 
Army Joint Service Records Research 
Center (JSRRC), National Archives and 
Records Administration (NARA), or any 
other appropriate agency for 
verification of the alleged stressful 
events in service.  JSRRC, NARA, or any 
other agency should be provided with a 
copy of any information obtained above 
and should be requested to provide any 
additional information that might 
corroborate the appellant's alleged 
stressors.  A search of unit and 
organizational histories, including 
morning reports and after action 
reports, should be consulted in an 
effort to verify attacks if deemed 
necessary.  A specific search should be 
conducted for the period between March 
2004 and May 2004.

4.  Following the receipt of a response 
from the entities as outlined above, 
the RO should prepare a report 
detailing the nature of any stressor 
which it has determined is established 
by the record as having occurred.  If 
no stressor has been verified, the RO 
should so state in its report.  This 
report is then to be added to the 
claims folder.

5.  If the RO determines that the 
appellant engaged in combat with the 
enemy or an in-service stressor is 
verified, the appellant should be 
afforded a psychiatric examination to 
determine the diagnosis of any and all 
psychiatric disorders which may be 
present.  The examiner is requested to 
review all pertinent records associated 
with the claims file, including the 
appellant's service treatment records 
documenting a mental health interview in 
June 2004.  Any and all studies, tests, 
and evaluations deemed necessary by the 
examiner should be performed, but should 
include psychological testing including 
PTSD sub scales.  The RO should provide 
the examiner with a summary of any 
combat stressors alleged by the 
appellant and/or verified in-service 
stressors, and the examiner must be 
instructed that only these events may be 
considered for the purpose of 
determining whether exposure to an in- 
service stressor has resulted in the 
current psychiatric symptoms.  The 
examiner should also determine whether 
the diagnostic criteria to support the 
diagnosis of PTSD have been satisfied.  
If the PTSD diagnosis is deemed 
appropriate, the examiner should comment 
upon the link between the current 
symptomatology and one or more of the 
in-service stressors.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

6.  The appellant should be afforded a 
VA examination to determine the nature 
and etiology of any degenerative disc 
disease at L3-S1 that may be present.  
Any and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, including the appellant's 
service treatment records, and to 
comment as to whether it is at least as 
likely as not that that the appellant 
currently has degenerative disc disease 
at L3-S1 that is causally or 
etiologically related to her 
symptomatology in service or is 
otherwise related to service.  The 
examiner should also indicate whether 
such a disorder was either caused by or 
permanently aggravated by the 
appellant's service-connected 
coccygodynia.

(The term "at least as likely as not" 
does not mean within the realm of 
medical possibility, but rather that the 
medical evidence both for and against a 
certain conclusion is so evenly divided 
that it is as medically sound to find in 
favor of such a conclusion as it is to 
find against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the 
appellant and her representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant until she is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

